Title: Robert Forsyth to the Agent Superintending the State Supplies, 6 December 1780
From: Forsyth, Robert
To: Agent Superintending the State Supplies


Philadelphia, 6 Dec. 1780. Announces that, by the new arrangement of the purchasing department, “there is only a Commissary General and one Deputy Commissary General continued in the service of the United States; the former for the Northern and the latter for the Sothern Army.” The duties hitherto performed by the purchasing commissaries employed by Forsyth in Virginia “are in future to be performed by the Storekeepers apointed by the Deputy Quarter Master General.” The Convention troops at Fort Frederick in Maryland are to be subsisted equally by Virginia and Maryland; 1,100 will be there shortly, and they will require from Virginia during the present and each following months 37,500 lb. of beef, 30,000 lb. of flour or sifted Indian meal in proportion, also a proportion of rum, salt, peas, &c. Salted beef and a supply of flour must be laid by now for the months of April-June. All provisions are to be delivered to Col. Rawlins [Moses Rawlings] at Fort Frederick. Measures must also be taken at once to provide a magazine of provisions for the Convention troops left at Charlottesville. Forsyth desires an early answer informing him “of your prospects in not only furnishing the Convention Troops; but in complying with the Requisitions of the Honorable Congress—likewise of your place of Residence.” He leaves Philadelphia in eight days for Fredericksburg.
 